[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DENYING SUMMARY JUDGMENT
The plaintiff has moved for summary judgment claiming there is no genuine issue of material fact regarding the plaintiff's right, to foreclose her judgment lien. The motion is denied because there, is nothing in the affidavits and other supporting documents before the court which would permit it to determine whether either defendant had any remaining equity in the liened property after payment of the amount of the lien. The court has a right and duty in a foreclosure action to enter judgment ordering either foreclosure by sale or strict foreclosure and to do so after weighing the equities, one of which is the existence or nonexistence of value which would inure to the benefit of a CT Page 5605 defendant even after provision for payment of the amount of the judgment lien being foreclosed. This is normally determined based on up to date appraisal information and data concerning the amount of taxes or other special assessments which are a charge on the property and any first mortgages or other liens to which the lien being foreclosed would be junior. Therefore, without deciding all of the other issues in the case, the court concludes summary judgment is inappropriate in this case for the reasons cited.
Flynn, J.